Citation Nr: 0820061	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky

 


INTRODUCTION

The veteran served on active duty from June 1958 to June 1962 
and from November 1963 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas.

Procedurally, the Board notes that the veteran was granted 
service connection for anxiety reaction in a July 1968 rating 
decision.  A noncompensable disability rating was assigned, 
effective January 3, 1968.  In a December 1987 rating 
decision, this disability evaluation was increased to 30 
percent disabling, effective February 13, 1986.  And, in a 
February 2003 rating decision, the veteran was granted a 50 
percent disability rating, effective September 26, 2002.

In July 2003, the veteran requested that the RO change the 
characterization of his psychiatric disability to PTSD or, in 
the alternative, that he receive a separate disability 
evaluation for PTSD.  In a February 2004 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for PTSD and continued the 50 percent disability 
evaluation for his anxiety reaction.

Subsequently, in February 2004, the veteran requested that 
the RO reopen his claim of entitlement to service connection 
for PTSD and submitted additional evidence in support of his 
claim.  In an October 2004 rating decision, the veteran's 
disability was recharacterized as anxiety reaction with PTSD 
and the 50 percent disability evaluation was continued.  The 
veteran disagreed with the disability evaluation and this 
appeal ensued.  

A September 2005 rating decision granted the veteran a 
temporary total rating for the disability at issue, for the 
period from July 5, 2005 through August 30, 2005, based on 
hospitalization.  

More recently, in the October 2005 supplemental statement of 
the case (SSOC), the RO again recharacterized the veteran's 
psychiatric disability as PTSD.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

As pointed out by the veteran's representative in the May 
2008 informal hearing presentation, the veteran asserts that 
his service-connected PTSD renders him unemployable.  The 
Board acknowledges that the veteran submitted a claim of 
entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU) in March 
2003.  A rating decision in February 2004 denied entitlement 
to TDIU, but no appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105 (West 2002).  However, 
in the October 2005 VA Form 9 (Appeal to the Board of 
Veterans' Appeals) the veteran again raised a claim of 
entitlement to TDIU.  However, this claim has not yet been 
adjudicated by the RO.  

When the record contains evidence of potential entitlement to 
a total disability rating based on individual unemployability 
(TDIU), that evidence becomes an inferred claim that must be 
adjudicated.  Norris v. West, 12 Vet. App. 413 (1999); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability).  In VAOPGCPRPEC 6-96, 
VA General Counsel held that when the issue of entitlement to 
an extraschedular rating or a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue and if the Board determines that 
further action by the RO is necessary with respect to the 
issue, the Board should remand that issue.  See also, Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

The Board acknowledges that the veteran was most recently 
afforded a VA psychiatric examination in August 2003 and that 
he underwent a VA psychological assessment in June 2004.  
Copies of the examination and assessment reports are 
associated with his claims file.  However, the veteran and 
his representative continue to assert that his symptoms are 
more severe than currently evaluated.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   In this regard, the Board 
notes that the veteran was hospitalized for psychiatric 
treatment in 2005, but that the discharge report does not 
provide sufficient information for assessing the current 
severity of the veteran's PTSD symptomatology.  Moreover, the 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 40 at admission and 45 at discharge, but without an 
explanation of the basis for these scores.   Similarly, it is 
unclear from the objective medical evidence of record whether 
the manifestations of his PTSD are commensurate with the GAF 
scores assigned.  As such, in order to effectively evaluate 
the veteran's PTSD, more recent objective characterizations 
of the condition and its associated symptomatology, as well 
as a more recent GAF score - including an opinion as to the 
basis of the score, are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  

Moreover, an opinion is also needed concerning whether his 
service-connected PTSD is of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, an additional 
VA opinion would be useful in evaluating the appeal.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Additionally, the available VA medical records do not confirm 
whether the veteran has had more recent treatment at the 
VAMC, since August 2005.  These additional records may 
contain important medical evidence or confirmation of the 
veteran's assertions.  VA must make a "reasonable effort" 
to obtain these and other relevant records.  If the RO did 
make a reasonable effort to obtain all of the veteran's VA 
medical treatment records, but they were unavailable, there 
is no specific indication in the file that these records do 
not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a 
duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Furthermore, a review of the record reveals that the veteran 
has not been provided VCAA notice with regard to the TDIU 
claim and claim for an increased rating in excess of 50 
percent for PTSD, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Issue VCAA notice as to the issues of 
entitlement to TDIU and entitlement to an 
increased rating in excess of 50 percent 
for PTSD, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA) 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
this regard, he should be apprised of the 
applicable law governing the assignment 
of an effective date, in the event of 
award of any benefit sought.  

With regard to the claims for TDIU and an 
increased rating for PTSD, the appellant 
should be apprised that, to substantiate 
the claims, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment ability and daily life.  
Further, the VCAA notice must provide at 
least general notice of the requirements 
of 38 C.F.R. § 4.130, Diagnostic Code 
9411 to the claimant.  Additionally, the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Code, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The VCAA 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Topeka, Kansas, from August 2005 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Schedule the veteran for another 
VA mental status examination to ascertain 
the current severity and all 
manifestations of his service-connected 
PTSD under the applicable rating 
criteria.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

4.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case (SSOC), and adjudicate the claim 
of entitlement to an evaluation in excess 
of 50 percent for PTSD.  If the benefit 
sought remains denied, the RO should 
issue another SSOC and afford the 
appropriate opportunity to respond.  

5.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
also adjudicate the veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The veteran must be advised that a timely 
substantive appeal (e.g., a VA Form 9) 
concerning the TDIU issue must be 
received in order to invoke the Board's 
appellate consideration.  If, and only 
if, the veteran submits a timely 
substantive appeal concerning the TDIU 
claim should this additional issue be 
forwarded to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

